Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The objection to the drawings in last Office action is hereby withdrawn due to the amendment to claim 7, and thus,  the drawings filed 10/16/2020 are now accepted by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7, 12-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marti (US 20130279706).
            Regarding claim 1, see Marti , according to Figs. 1-5, discloses a  computing device (see Figs. 3A or 3B) comprising: 
            a display (see device 300 including display screen 310); 
            an audio output device (see speaker 320 as audio output device); 
            a sensor (see position/orientation detect 130 in Fig. 1 as a sensor) to detect the position of the display (310) relative to the audio output device (see the position/orientation detect 130 to detect the position of the device 300 including the display screen 310 provided on the device 300 relative  to   the audio output device (relative to number of speakers 320 attached on difference sides of the display (310) or device (300) , paragraph 0029));  
             a processor (see controller 110 as a processor) to receive the detected position of the display (310) and adjust audio output from the audio output device (speakers) based on the detected position of the display (see controller 110 to adjust or change output level of the output device depend on the changed of the detected position/condition, paragraphs 0030-0031, also see paragraphs 0044-0046, paragraphs 0050-0052 or Figs. 4A-4B).            
             Regarding claim 3, see paragraphs 0033-0035 which discloses the processor (110) that adjusts the audio output based on a plurality of preset adjustment settings (rules and heuristics database 120 stored in memory).
             Regarding claim 4, see paragraphs 0033-0037 which disclose a first preset adjustment setting (see one or more rules/heuristics selected from the rules/heuristics database) of the plurality of adjustment settings (rules/heuristics database) is selected based on a set position of the display (310) relative to the audio output device  (see paragraphs 0033-0035 and 0037).
             Regarding claim 5,  see paragraph 0036 which discloses the processor (controller 110) to receive input (receive user input) to adjust any one of the plurality of present adjustment settings despite the position of the display (see the controller 110 to reject automatically altered changes based on user input and determine heuristics that better suit to particular user’s reference; and accordingly, the rejection of the altered changes and determination of heuristics that better suit to particular user’s reference performed by the controller 110 would read on limitations of  “the processor  receives input to adjust any one of the plurality of present adjustment settings despite the position of the display).
             Regarding claim 6, see paragraph 0026 and Figs. 3-4  which disclose the display (310) has arranged positions comprising a vertical position (portrait orientation), a horizontal position (landscape orientation), and a 45-degree angle position (see position in between portrait orientation and landscape orientation as a 45-degree angle position, paragraph 0026).
             Regarding claim 7, see Figs. 1, 3 and 5 which disclose a computing device (see computer device including desktop computer, paragraph 0020, 0024 or 0068)  comprising:  
            a base (inherently included in the desktop computer);
            an adjustable mechanical arm extending from the base (this adjustable arm is also inherently included in the desktop computer in order to  a display);
            a display (see device 300 including display screen 310 in Fig. 3 or 530 in Fig. 5); 
            an audio output device (see speakers 320 in Fig. 3 or speakers 570 in Fig. 5);
             a processor (see controller 110 in Fig. 1 or processor 510 in Fig. 5) communicatively coupled to the display (300 or 530) and audio output device (speakers 320 in Fig. 3 or speakers 570 in Fig. 5); and 
             a position sensor (see position/orientation detect 130 in Fig. 1 or detection mechanism 560 in Fig. 5) to detect the position of the display (see the position of the device  300 including display 310 is detected by the position/orientation detect 130, paragraph 0030, and also see paragraph 0043 or Fig. 4A-4B); 
             wherein the processor (110 or 510) receives a detected position of the display (300/530) and adjusts audio output from the audio output device (see the controller 110 or processor 510 to  adjust volume level of the speakers depend on the position/condition of the display 300/530 detected from the position/orientation 130, paragraph 0030, also see paragraphs 0044-0045 or 0050-0052 or Figs. 4A-4B).
              Regarding claim 8, see paragraph 0042-0043 for limitation recited in this claim which includes the display having an enumerated number of positions relative to a surface supporting the base and display (as disclosed in paragraphs 0042-0043, a number of sensors are positioned on different parts of the computer device (paragraph 0042) to detect and determine the orientation of  the device including the amount of the device being tilted and the direction of the device being tilted  relative to the user (see paragraph 0043), and  the amount of the device being tilted and the direction of the device being tilted  relative to the user are hereby interpreted as enumerated number of positions, and when the desktop computer is used as the computer device, the base of the desktop computer would seat on a supporting surface, and the enumerated number of positions (the amount of the desktop computer being tilted and the direction of the desktop computer being tilted  relative to the user) would also be relative to the surface that supports the base and display as the desktop computer being tilted).          
              Regarding claim 12, see Figs. 1 and 3 which disclose an audio compensator (see Fig. 1) comprising: a processing device (see processor 110 as a processing device) to receive data describing a position (see detected positions from 130) of a display (see display screen 310  in Fig. 3); wherein the processing device  (110) adjusts audio output by an audio output device (320) based on the position of the display by adjusting frequencies of  sound emitted by the audio output device (see paragraph 0045 or 0046 which discloses the output level of one or more audio output devices such as bass and/or treble can be adjusted), and since the bass is known as low frequency band, and the treble is known as high frequency band. Accordingly, the low frequency band and high frequency band of the audio output device are adjusted based on the  detected position/condition of the display).
              Regarding claim 13, see controller 110 in Fig. 1 as  the processing device to execute a predetermined audio setting (see controller 110 to access rules and heuristics database 120 as to execute the predetermined audio setting) based on the relative position of the display (based on the determined condition of the device, see paragraphs 0033-0035).
              Regarding claim 14, see controller 110 in Fig. 1 as the processing device to receive input describing a customization of the predetermined audio setting (see controller 110 to receive setting input manually inputted by the user  to manually adjust audio output level, paragraph 0032, as input describing a customization of the predetermined audio setting).
             Regarding claim 15, see controller 110 as the processing device to execute the customized audio settings (setting manually adjusted by user, paragraph 0032) when a corresponding position of the display is detected (change in positions and/or orientations is determined, paragraph 0030).
             Regarding claim 16, see paragraph 0046 which discloses the processor to adjust the audio output by adjusting one of: frequencies of sound emitted by the audio output device, a number of frequencies of sound produced by the audio output device, a range of frequencies of sound produced by the audio output device, a volume of any given frequency of sound produced by the audio output device, and a pitch of sound produced by the audio output device (see output level of one or more audio output devices such as separate components for bass and treble can be adjusted, paragraph 0046, and since the bass is known as low frequency band, and the treble is known as high frequency band. Accordingly, the low frequency band and high frequency band of the audio output device are adjusted based on the  detected position/condition of the display).
             Regarding claim 17,  see paragraph 0024 or 0068 which discloses that the computer device can be a desktop computer, and when desktop computer is used, it would inherently include a base; and an adjustable arm extending from the base to support the display, as recited in this claim.
             Regarding claim 18, see paragraphs 0042-0046 which disclose the processor further to adjust the audio output from the audio output device based on a position of a user relative to a viewing surface of the display (see paragraphs 0042-0043 for features of the sensor provided on the face or on same face of the device to detect the position/distance  of the user relative to the device, and see  paragraph 0044, 0045 or 0046 for limitation of the processor to adjust output level of the speakers based on the detected position).
             Regarding claim 20, see paragraph 0046 which discloses the processor to adjust the audio output from the audio output device by adjusting frequencies of sound emitted by the audio output device based on the detected position of the display (see output level of one or more audio output devices such as separate components for bass and treble) can be adjusted, paragraph 0046, and since the bass is known as low frequency band, and the treble is known as high frequency band. Accordingly, the low frequency band and high frequency band of the audio output device are adjusted based on the  detected position/condition of the display).
Allowable Subject Matter
Claims 9-11, 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims  9-11, 19 and 21 are allowable over the prior art of record because the prior art of record including US 20130279706 as the closest prior art which is directed to a similar subject matter of the claimed invention (see details in the 102 rejection above).  However, there is at least a difference between the closest prior art and the claimed invention that the closest prior art fails to include claimed features comprising: each of the enumerated number of positions has a corresponding audio output setting to be executed by the processor, as recited in claim 9, or claimed features comprising:   the processor is further to adjust the audio output from the audio output device based on what specific user is logged into the computing device such that different audio adjustment settings are associated with different users, as recited in each of claims 19 and 21.  Other references of  the record are also related to the concept of the claimed invention, but none of them suggests nor fairly teaches any feature or obvious improvement that is directed to the claimed features identified above as the difference between the closest prior art and the claimed invention so that it can be relied upon to modify the closest prior art to derive the claimed invention as recited in each of claims 9, 19 and 21.  Therefore, claims 9, 19 and 21 are allowable the prior art of record, and claims 10-11 are also allowable over the prior art of record for the same reason as their respective base claim.
Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive for the following reasons.
            Applicant argues that  claim 1 recites a computing device in which the display and audio output device are not integral with each other. Consequently, the display can move move relative to the audio output device …  In Marti, the relative positions of the display and audio output devices do not change. Thus, Marti does not teach or suggest the claimed "sensor to detect the position of the display relative to the audio output device.
             In response, at first, Applicant should note that claim does not recite that the display and audio output device are not integral with each other, and this limitation is not even disclosed in the present application.  Therefore, Applicant cannot read this limitation into the claim for the purpose of avoiding the prior art.  
            Second, as discloses in the present application, the display (400) and audio output device (405) are integral with each other, as shown in Fig. 4A-5C, and thus, the display (400) cannot move relative to the audio output device (405).  Apparently, what applicant tried to point out here seems to be contradict to what disclosed in the specification, and thus, it cannot be used to overcome the art rejection applied to claim 1.
            Applicant’s attention is drawn to Figs. 3A and 3B of Marti which discloses a computer device/display 300/310 having speakers 320 as an audio output device attached thereon. Accordingly, the audio output device (speaker 320) has a fixed location relative to the  display (300/310),  as similar to Figs. 4A-5C of the present application which show a display 400 having speaker 405 as an audio device affixed thereon.  Since the audio output device (speaker 320) has a fixed location relative to the  display (300/310), any position or orientation of the display (300/310) with respect to any object or surface detected by the sensor (130-132) would be the position/orientation of the display (300/310) relative to the audio output device (320).  Clearly, Marti does teach the feature of  "sensor to detect the position of the display relative to the audio output device”  as recited in claim 1.

               Applicant argues that Marti does not teach or suggest the claimed computing device with a "a base; an adjustable mechanical arm extending from the base; [and] a display supported on the adjustable arm.”.  Marti further does not teach "a processor communicatively coupled to the display and audio output device; and a position sensor to detect the position of the display; wherein the processor receives a detected position of the display and adjusts audio output from the audio output device based on the detected position of the display" on the arm, as recited in claim 7.
              In response, Applicant’s attention is drawn to Figs. 1, 3 and 5 which disclose a computing device that does not  only limits to a mobile device, but also include a desktop computer, paragraph 0020, 0024 or 0068). As the desktop computer, it must include at least:  a base and  an adjustable mechanical arm coupled to the base for holding a display 300/310).  Thus, features including a base; an adjustable mechanical arm extending from the base to support a display would inherently included in the desktop computer disclosed by Marti when the desktop computer is used as a computing device.   Also,  Applicant’s attention is drawn to Fig. 1 or 5 for example which discloses the use of  a processor (see controller 110 in Fig. 1 or processor 510 in Fig. 5) communicatively coupled to the display (300/310 or 530) and audio output device (speakers 320 in Fig. 3 or speakers 570 in Fig. 5); and  a position sensor (see position/orientation detect 130 in Fig. 1 or detection mechanism 560 in Fig. 5) to detect the position of the display (see the position of the device  300 including display 310 is detected by the position/orientation detect 130, paragraph 0030, and also see paragraph 0043 or Fig. 4A-4B);  wherein the processor (110 or 510) receives a detected position of the display (300/530) and adjusts audio output from the audio output device (see the controller 110 or processor 510 to  adjust volume level of the speakers depend on the position/condition of the display 300/530 detected from the position/orientation 130, paragraph 0030, also see paragraphs 0044-0045 or 0050-0052 or Figs. 4A-4B).  Apparently,  Marti does disclose all of limitations recited in claim 7.

              Applicant argues that Marti does not teach or suggest the claimed audio compensator "wherein the processing device adjusts audio output by an audio output device based on the position of the display by adjusting frequencies of sound emitted by the audio output device” as recited in claim 12.  
              In response, Applicant’s attention is drawn to Figs. 1, 3 and  paragraph 0045 or 0046 of Marti which disclose an audio compensator (see Fig. 1) that has a processing device (110) to adjust audio output of  an audio output device (speaker  320) based on the position of the display (determined conditions) by adjusting frequencies of sound emitted by the audio output device (see paragraph 0045 or 0046 which discloses the output level of one or more audio output devices such as bass and/or treble can be adjusted. As known in the art,  the bass is known as low frequency band, and the treble is known as high frequency band. Thus,  adjusting bass and/or treble of one or more audio output devices would also be read as adjusting the low frequency band and/or high frequency band of the audio output device.  Accordingly, Marti does disclose all of limitations recited in claim 12.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG V TRAN whose telephone number is (571)272-7595. The examiner can normally be reached Mon-Fri: 7:00 AM -7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-272-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANG V TRAN/Primary Examiner, Art Unit 2688